            Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 1 of 20



 Jason M. Drangel (JD 7204)
 jdrangel@ipcounselors.com
 Ashly E. Sands (AS 7715)
 asands@ipcounselors.com
 Brieanne Scully (BS 3711)
 bscully@ipcounselors.com
 Danielle S. Yamali (DY 4228)
 dfutterman@ipcounselors.com
 EPSTEIN DRANGEL LLP
 60 East 42nd Street, Suite 2520
 New York, NY 10165
 Telephone:     (212) 292-5390
 Facsimile:     (212) 292-5391
 Attorneys for Plaintiff
 Mattel, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


MATTEL, INC.,                                     Case No.: 18-cv-11648 (PKC)

Plaintiff

v.

2012SHININGROOM2012, ALEXSTORE888,
ALIYA_SMILE,            BIGMOUTH333,                    [PROPOSED]
CCS_ONLINE999,       CONNIE_MONICA,               JOINT PRE-TRIAL ORDER
EBBPOP,               EJEWELRYCODE,
FANHUASIJIN02, FASHIONJEWELRY20136,
FENGHE2012, FLYFLOWER88, FUTALL,
GLORYROAD2015,            GO-GIFT1225,
GYL09047, HANJINGYUHUAONE, HERPOP,
HG-TECH-LTD, HMZSLUCK, ILANTE, IN-
STYLE1820,    JIALU-88,    KEEPUPOP,
KTMAIL,      KZYU_17,       LAQ01018,
LUCKY992016,          MUSENWAIMAO,
NEWANG, OVEPOP2009, POPULAR888,
PRCBEY, SANTAFE2016, SUMMER*2010*,
URCHOICE-LTD,      XIAOTWAN_CBQZZ,
XYWL722, YUMISELL8, YUNWAWA527
and ZHANYTINO,

Defendants
        Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 2 of 20




       Plaintiff Mattel, Inc. (“Mattel”) hereby submits Plaintiff’s portion of the Proposed Joint

Pre-Trial Order:

                                     TRIAL GLOSSARY

      Term                       Definition
      Plaintiff or Mattel        Mattel, Inc.
      Defendants                 ccs_online999, ebbpop, go-gift1225, Herpop, ilante,
                                 Keepupop,     lucky992016       (a/k/a   aux992016),
                                 ovepop2009, popular888 (a/k/a jingxia2019) and prcbey

      eBay                       eBay.com, a San Jose, California-based online
                                 marketplace and e-commerce platform owned by eBay
                                 Inc., a Delaware corporation, that allows manufacturers
                                 and other third-party merchants, like Defendants, to
                                 advertise, distribute, offer for sale and/or sell in what it
                                 characterizes as either auction-style or fixed-price
                                 formats and ship their retail products, which, upon
                                 information and belief, originate from China, among
                                 other locations, directly to consumers worldwide and
                                 specifically to consumers residing in the U.S., including
                                 in New York
      Epstein Drangel            Epstein Drangel LLP, counsel for Plaintiff
      New York Address           105 Avenue B, Apt. 4B, New York, New York 10009
      Complaint                  Plaintiff’s Complaint filed on December 13, 2018
      Application                Plaintiff’s Ex Parte Application for: 1) a temporary
                                 restraining order; 2) an order restraining Merchant
                                 Storefronts (as defined infra) and Defendants’ Assets
                                 (as defined infra) with the Financial Institutions (as
                                 defined infra); 3) an order to show cause why a
                                 preliminary injunction should not issue; 4) an order
                                 authorizing bifurcated and alternative service and 5) an
                                 order authorizing expedited discovery filed on
                                 December 13, 2019
      Delanty Dec.               Declaration of Lisa Delanty in Support of Plaintiff’s
                                 Application
      Scully Dec.                Declaration of Brieanne Scully in Support of Plaintiff’s
                                 Application
      Arnaiz Dec.                Declaration of Jessica Arnaiz in Support of Plaintiff’s
                                 Application
      Barbie Products            A vast range of commercial products, including, but not
                                 limited to, playhouses, toy cars, books, movies, games,
                                 puzzles and clothing marketed under the Barbie brand


                                               2
  Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 3 of 20



Barbie Marks           U.S. Trademark Reg. No. 1,300,766 for “BARBIE” for
                       a variety of goods in Class 28, U.S. Trademark Reg.
                       No. 1,693,139 for “BARBIE” for a variety of goods in
                       Class 25, U.S. Trademark Reg. No. 1,746,477 for
                       “BARBIE” for a variety of goods in Class 28, U.S.
                       Trademark Reg. No. 1,754,535 for “BARBIE” for a
                       variety of goods in Class 25, U.S. Trademark Reg. No.
                       1,773,571 for “BARBIE” for a variety of goods in Class
                       14, U.S. Trademark Reg. No. 2,040,801 for “BARBIE”
                       for a variety of goods in Class 25, U.S. Trademark Reg.
                       No. 3,287,023 for “BARBIE” for a variety of goods in
                       Class 28, U.S. Trademark Reg. No. 2,087,842 for


                                         for a variety of goods in Class 28 and


                       U.S. Trademark Reg. No. 2,639,971 for
                       for a variety of goods in Classes 25 and 28
Barbie Works           U.S. Copyright Reg. No. VA 1-884-053, covering the
                       Barbie Silhouette Head, U.S. Copyright Reg. No. VA 1-
                       843-508, covering The Fabulous Life of Barbie Style
                       Guide 2011, U.S. Copyright Reg. No. VA 1-849-098,
                       covering the Barbie 2012 Style Guide, Copyright Reg.
                       No. VA 1-849-097, covering the Barbie 2013 Style
                       Guide, and U.S. Copyright Reg. No. PA 1-647-312,
                       covering Barbie and The Diamond Princess Castle
Counterfeit Products   Products bearing or used in connection with the Barbie
                       Marks and/or Barbie Works, and/or products in
                       packaging and/or containing labels and/or hang tags
                       bearing the Barbie Marks and/or Barbie Works, and/or
                       bearing or used in connection with marks and/or
                       artwork that are confusingly or substantially similar to
                       the Barbie Marks and/or Barbie Works and/or products
                       that are identical or confusingly or substantially similar
                       to the Barbie Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as eBay, as well as
                       any and all as yet undiscovered accounts with additional
                       online marketplace platforms held by or associated with
                       Defendants, their respective officers, employees, agents,
                       servants and all persons in active concert or
                       participation with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants
                       and all persons in active concert or participation with


                                     3
  Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 4 of 20



                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees, agents,
                         servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or assets
                         of Defendants (whether said assets are located in the
                         U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
                         Global Solutions, Inc. (“PingPong”) and other
                         companies or agencies that engage in the processing or
                         transfer of money and/or real or personal property of
                         Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by eBay, as well as any and all as yet
                         undiscovered online marketplace platforms and/or
                         entities through which Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
                         manufacture, import, export, advertise, market,
                         promote, distribute, offer for sale, sell and/or otherwise
                         deal in Counterfeit Products which are hereinafter
                         identified as a result of any order entered in this action,
                         or otherwise




                                       4
                Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 5 of 20



 I.       COUNSEL PARTICIPATING IN THE TRIAL
      Jason M. Drangel Esq.
      jdrangel@ipcounselors.com
      Mobile #: (914) 260-2564
      Ashly E. Sands, Esq.
      asands@ipcounselors.com
      Mobile #: (917) 297-7270
      Brieanne Scully, Esq.
      bscully@ipcounselors.com
      Mobile #: (203) 807-1189
      Danielle S. Yamali, Esq.
      dfutterman@ipcounselors.com
      Mobile#: 516-776-0084
      Epstein Drangel, LLP
      60 East 42nd Street, Suite 2520
      New York, New York 10165
      (212) 292-5390
      Attorneys for Plaintiff Mattel, Inc.

II.       STIPULATED FACTS
               1. Defendants ccs_online999, ebbpop, go-gift1225, Herpop, ilante, Keepupop,

                   lucky992016 (a/k/a aux992016), ovepop2009, popular888 (a/k/a jingxia2019)1 and

                   prcbey are merchants on the eBay.com online marketplace platform.

               2. Defendants lucky 992016 (a/k/a aux992016), popular888 (a/k/a jingxia2019) and

                   ilante share a common owner, 雅秦.2

               3. Defendants Herpop, go-gift1225 and prcbey share a common owner, 黄冬武 黄冬武.

               4. Defendants Keepupop, ebbpop and ovepop2009 share a common owner, 小玲 高.

               5. The owner of Defendant ccs_online999 is 罗斌 罗斌.

               6. Plaintiff, through its family of companies, is a leading designer, developer, marketer,

                   manufacturer and distributor of well-known children’s toys and games (“Mattel


      1
        Throughout this action, Defendants lucky992016 and popular888 have been referred to by Defendants’ counsel as
      aux992016 and jingxia2019, respectively.
      2
        Plaintiff’s counsel does not have the English translation of each Defendants’ owner’s names, this information is to
      be provided by Defendants’ counsel.


                                                                5
             Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 6 of 20



               Products”) under its iconic brands, including, but not limited to: Barbie, Thomas &

               Friends, Hot Wheels, American Girl and Fisher-Price (“Mattel Brands”).

           7. Plaintiff sells its Mattel Products worldwide through major retailers, quality toy stores

               and online marketplaces.

           8. One of Plaintiff’s most popular and successful brands is Barbie, which has become

               world famous (“Barbie”).

           9. In 1991 the U.S. Court of Appeals for the Second Circuit recognized that Barbie is

               the best-selling toy doll in the world,3 and in 1998, current Supreme Court Justice

               Sonia Sotomayor wrote that “by any measure – the world-known BARBIE is a

               ‘famous’ trademark under the Federal Anti-Dilution Act.”4

           10. The Barbie brand includes a vast range of commercial products, including, but not

               limited to, dolls, playhouses, toy cars, books, movies, games, puzzles and clothing

               (“Barbie Products”).

           11. Plaintiff is the owner of a number of US Trademark Registrations for BARBIE or

               BARBIE formative marks, including but not limited to: U.S. Trademark Reg. No.

               1,300,766 for “BARBIE” for a variety of goods in Class 28, U.S. Trademark Reg.

               No. 1,693,139 for “BARBIE” for a variety of goods in Class 25, U.S. Trademark

               Reg. No. 1,746,477 for “BARBIE” for a variety of goods in Class 28, U.S.

               Trademark Reg. No. 1,754,535 for “BARBIE” for a variety of goods in Class 25,

               U.S. Trademark Reg. No. 1,773,571 for “BARBIE” for a variety of goods in Class

               14, U.S. Trademark Reg. No. 2,040,801 for “BARBIE” for a variety of goods in

               Class 25, U.S. Trademark Reg. No. 3,287,023 for “BARBIE” for a variety of goods


3
    Miss America Organization v. Mattel, Inc., 945 F.2d 536, 537 (2d Cir. 1991).
4
    Mattel, Inc. v. Jcom, Inc., 1998 U.S. Dist. LEXIS 16195, *9 (S.D.N.Y. Sep. 10, 1998).


                                                           6
 Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 7 of 20




   in Class 28, U.S. Trademark Reg. No. 2,087,842 for                         for a variety of



   goods in Class 28 and U.S. Trademark Reg. No. 2,639,971 for                          for a

   variety of goods in Classes 25 and 28 (collectively, the “Barbie Marks”).

12. Plaintiff’s registrations for the Barbie Marks are valid and incontestable.

13. Plaintiff is the exclusive owner of all right and title to the Barbie Marks.

14. Plaintiff has used the Barbie Marks in interstate commerce since on or before the

   dates of first use as reflected in the registrations.

15. Plaintiff is the owner of U.S. Copyright Registrations for Barbie brand designs and

   imagery, including but not limited to: U.S. Copyright Reg. No. VA 1-884-053,

   covering the Barbie Silhouette Head, U.S. Copyright Reg. No. VA 1-843-508,

   covering The Fabulous Life of Barbie Style Guide 2011, U.S. Copyright Reg. No.

   VA 1-849-098, covering the Barbie 2012 Style Guide, Copyright Reg. No. VA 1-

   849-097, covering the Barbie 2013 Style Guide, and U.S. Copyright Reg. No. PA 1-

   647-312, covering Barbie and The Diamond Princess Castle (collectively, the

   “Barbie Works”).

16. Plaintiff is the exclusive owner of the Barbie Works.

17. Defendants are individuals and/or businesses which are located in China but conduct

   business in the U.S. and other countries by means of their User Accounts and

   Merchant Storefronts on eBay as well as potential yet undiscovered additional online

   marketplace platforms.

18. Plaintiff retained New Alchemy Limited (“NAL”), a company that provides

   trademark infringement research services, to investigate and research manufacturers,


                                           7
 Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 8 of 20



   wholesalers, retailers and/or other merchants offering for sale and/or selling

   Counterfeit Products on eBay.

19. NAL took screenshots of Defendants’ ccs_online999, ilante, Herpop, go-gift1225,

   lucky992016 (a/k/a aux992016), popular888 (a/k/a jingxia2019), prcbey, Keepupop,

   ebbpop and ovepop2009 storefronts on ebay.com.

20. Defendant ccs_online offered for sale and/or sold products with the listing title “New

   A Deck Cartoon Poker Barbie playing card” on eBay for $2.84 per item (“ccs_online

   Products”).

21. Below is a photo of the ccs_online Product:




22. Defendant ccs_online sold seven (7) ccs_online Products on eBay.

23. Defendant ccs_online sold at least one (1) ccs_online Product to a consumer located

   in New York.

24. The ccs_online Product is not and has never been sold by Mattel or its licensees.

25. Defendant ccs_online was not authorized by Mattel or its licensees to sell the

   ccs_online Product.


                                         8
 Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 9 of 20



26. Defendant ebbpop offered for sale and sold products with the listing title “Lot

   Cartoon barbie straps Lanyard ID Bade Holders Mobile Neck Key chains gifts” on

   eBay for $9.90 for ten (10) pieces (“ebbpop Product”).

27. Below is a photo of the ebbpop Product:




28. Defendant ebbpop sold six (6) ebbpop Products on eBay.

29. Defendant ebbpop sold at least one (1) ebbpop Product to a consumer located in New

   York.

30. The ebbpop Product is not sold and has never been by Mattel or its licensees.

31. Defendant ebbpop was not authorized by Mattel or its licensees to sell the ebbpop

   Product.

32. Defendant go-gift1225 offered for sale and sold products with the listing title “10 pcs

   Barbie princess Neck Strap Lanyard Keychain Phone Card Bade Holder L46” on

   eBay for $9.00 for ten (10) pieces (“go-gift1225 Product”).

33. Below is a photo of the go-gift1225 Product:



                                         9
Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 10 of 20




34. Defendant go-gift1225 sold one hundred eighteen (118) go-gift1225 Products on

   eBay.

35. The go-gift1225 Product is not sold and has never been by Mattel or its licensees.

36. Defendant go-gift1225 was not authorized by Mattel or its licensees to sell the go-

   gift1225 Product.

37. Defendant herpop offered for sale and sold products with the listing title “Lot 10 pcs

   Barbie princessChildren cartoon girl cotton underwear Boxer shorts” on eBay for

   $17.26 per item (“herpop Product”).

38. Below is a photo of the herpop Product:




                                         10
Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 11 of 20




39. Defendant herpop sold one hundred sixty five (165) herpop Products on eBay.

40. Defendant herpop sold at least one (1) herpop Product to a consumer located in New

   York.

41. The herpop Product is not and has never been sold by Mattel or its licensees.

42. Defendant herpop was not authorized by Mattel or its licensees to sell the herpop

   Product.

43. Defendant ilante offered for sale and sold products with the listing title “barbie doll

   face Hard Phone Cover Case for Huawei P8 P9 P 10 Lite” on eBay for $2.99 per item

   (“ilante Product”).

44. Below is a photo of the ilante Product:




                                        11
Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 12 of 20




45. Defendant ilante sold nine (9) ilante Products on eBay.

46. Defendant ilante sold at least one (1) ilante Product to a consumer located in New

   York.

47. The ilante Product is not sold and has never been by Mattel or its licensees.

48. Defendant ilante was not authorized by Mattel or its licensees to sell the ilante

   Product.

49. Defendant keepupop offered for sale and sold products with the listing title “6pcs/lot

   cartoon Barbie Children Girl’ cotton underwear triangle pants” on eBay for $9.60 per

   item (“keepupop Product”).

50. Below is a photo of the keepupop Product:




                                        12
Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 13 of 20




51. Defendant keepupop sold four (4) keepupop Products on eBay.

52. The keepupop Product is not and has never been sold by Mattel or its licensees.

53. Defendant keepupop was not authorized by Mattel or its licensees to sell the

   keepupop Product.

54. Defendant lucky992016 (a/k/a aux992016) offered for sale and sold products with the

   listing title “barbie doll face 1959 Cute Hard Phone Case Cover for iphone 5 6 7 8

   plus x” on eBay for $2.99 per item (“lucky992016 Product”).

55. Below is a photo of the lucky992016 Product:




                                       13
Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 14 of 20




56. Defendant lucky992016 sold twenty nine (29) lucky992016 Products on eBay.

57. The lucky992016 Product is not and has never been sold by Mattel or its licencees.

58. Defendant lucky992016 was not authorized by Mattel or its licensees to sell the

   lucky992016 Product.

59. Defendant popular888 (a/k/a jingxa2019) offered for sale and sold products with the

   listing title “barbie doll face for girl Hard Phone Cover Case for iphone 5 6 7 8 X” on

   eBay for $2.89 per item (“popular888 Product”).

60. Below is a photo of the popular888 Product:




                                       14
Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 15 of 20



61. The popular888 Product is not and has never been sold by Mattel or its licensees.

62. Defendant popular888 was not authorized by Mattel or its licensees to sell the

   popular888 Product.

63. Defendant popular888 sold one hundred thirty seven (137) popular888 Products on

   eBay.

64. Defendant popular sold at least one (1) popular888 Product to a consumer located in

   New York

65. Defendant prcbey offered for sale and/or sold products with the listing title “Lot

   cartoon Barbie princess Neck Straps Lanyards Mobile Phone ID Card Key” on eBay

   for $1.90 per item (“prcbey Product”).

66. Below is a photo of the prcbey Product:




67. The prcbey Product is not sold by Mattel.

68. Defendant sold forty nine (49) prcbey Products on eBay.

69. Defendant prcbey was not authorized by Mattel or its licensees to sell the prcbey

   Product.

70. Defendants manufacture, advertise, market, promote, offer for sale and sell products

   bearing or used in connection with the Barbie Marks.


                                        15
             Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 16 of 20



             71. Defendants reproduce, prepare derivative works, distribute and/or sell products

                 bearing or used in connection with the Barbie Works.


      III.   CLAIMS AND DEFENSES TO BE TRIED
         A. Plaintiff’s Claims
             1. Defendants’ actions constitute willful counterfeiting of the Barbie Marks in violation

                 of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c).

             2. Defendants’ continued, knowing, and intentional use of the Barbie Marks without

                 Plaintiff’s consent or authorization constitutes intentional infringement of Plaintiff’s

                 federally registered Barbie Marks in violation of §32 of the Lanham Act, 15 U.S.C. §

                 1114.

             3. Defendants knew, or by the exercise of reasonable care should have known, that their

                 adoption and commencement of and continuing use in commerce of marks and

                 artwork that are identical or confusingly or substantially similar to and constitute

                 reproductions of the Barbie Marks and Barbie Works would cause confusion, mistake

                 or deception among purchasers, users and the public in violation of § 43(a) of the

                 Lanham Act, 15 U.S.C. § 1125(a).

             4. Defendants’ unlawful and willful actions constitute infringement of the Barbie

                 Works, including Plaintiff’s exclusive rights to reproduce, prepare derivative works,

                 distribute and/or sell such Barbie Works in violation of 17 U.S.C. § 501(a).

         B. Defendants’ Defenses


IV.      JURY/NON-JURY
         A. Plaintiff’s Position
             This matter will be tried before a jury. It is Plaintiff’s position that the trial will last for



                                                       16
          Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 17 of 20



      one (1) day.


V.    DEPOSITION TESTIMONY TO BE OFFERED
         None.

VI.   PLAINTIFF’S EXHIBITS/ DEFENDANTS’ EXHIBITS
      A. Plaintiff’s Exhibits
         1. Registration Certificate for U.S. Trademark Reg. No. 1,300,766.

         2. Registration Certificate for U.S. Trademark Reg. No. 1,693,139.

         3. Registration Certificate for U.S. Trademark Reg. No. 1,746,477.

         4. Registration Certificate for U.S. Trademark Reg. No. 1,754,535.

         5. Registration Certificate for U.S. Trademark Reg. No. 1,773,571.

         6. Registration Certificate for U.S. Trademark Reg. No. 2,040,801.

         7. Registration Certificate for U.S. Trademark Reg. No. 3,287,023.

         8. Registration Certificate for U.S. Trademark Reg. No. 2,087,842.

         9. Registration Certificate for U.S. Trademark Reg. No. 2,639,971.

         10. Registration Certificate for U.S. Copyright Reg. No. VA 1-884-053 and

             corresponding deposit materials.

         11. Registration Certificate for U.S. Copyright Reg. No. VA 1-843-508 and

             corresponding deposit materials.

         12. Registration Certificate for U.S. Copyright Reg. No. VA 1-849-098 and

             corresponding deposit materials.

         13. Registration Certificate for U.S. Copyright Reg. No. VA 1-849-097 and

             corresponding deposit materials.

         14. Registration Certificate for U.S. Copyright Reg. No. PA 1-647-312 and

             corresponding deposit materials.


                                                17
Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 18 of 20



15. Screenshots of Defendant ccs_online999’s Merchant Storefront on eBay and listing(s)

   for Counterfeit Products.

16. Screenshots of Defendant aux992016’s Merchant Storefront on eBay and listing(s)

   for Counterfeit Products.

17. Screenshots of Defendant jingxia2019’s Merchant Storefront on eBay and listing(s)

   for Counterfeit Products.

18. Screenshots of Defendant ilante’s Merchant Storefront on eBay and listing(s) for

   Counterfeit Products.

19. Screenshots of Defendant Herpop’s Merchant Storefront on eBay and listing(s) for

   Counterfeit Products.

20. Screenshots of Defendant go-gift1225’s Merchant Storefront on eBay and listing(s)

   for Counterfeit Products.

21. Screenshots of Defendant prcbey’s Merchant Storefront on eBay and listing(s) for

   Counterfeit Products.

22. Screenshots of Defendant Keepupop’s Merchant Storefront on eBay and listing(s) for

   Counterfeit Products.

23. Screenshots of Defendant ebbpop’s Merchant Storefront on eBay and listing(s) for

   Counterfeit Products.

24. Screenshots of Defendant ovepop2009’s Merchant Storefront on eBay and listing(s)

   for Counterfeit Products.

25. eBay’s Expedited Discovery as ordered by the TRO.

26. Defendants’ Expedited Discovery as ordered by the TRO (ten (10) excel

   spreadsheets).




                                      18
               Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 19 of 20



              27. Plaintiff’s Rule 34 Document Requests and December 2, 2019 e-mail from

                  Defendants’ counsel, Sam (Shengmao) Mu, and its attachments, containing

                  Defendants’ response to Plaintiff’s Document Demand.

              28. Plaintiff’s Initial Disclosures.

              29. Plaintiff’s Response to the Wang Defendants Interrogatories.


VII.      STATEMENT OF DAMAGES
          A. Plaintiff’s Counterfeiting Claim Trademark Counterfeiting Under Sections 32, 34,
             and 35 of the Lanham Act, 15 U.S.C. §§ 1114(1)(b), 1116(d), and 1117(b)-(c)))
          Plaintiff is entitled to damages in the forms of injunctive relief, damages for the irreparable

       harm that Plaintiff has sustained, and will sustain, as a result of Defendants’ unlawful and

       infringing actions, to be proven at trial, and all gains, profits and advantages obtained by

       Defendants as a result thereof, enhanced discretionary damages, treble damages and/or statutory

       damages of up to $2,000,000 per counterfeit mark per type of goods sold, offered for sale or

       distributed and reasonable attorneys’ fees and costs.

          B. Plaintiff’s Infringement of Registered Trademarks Claim
          Pursuant to 115 U.S.C. § 1114/Lanham Act § 32(a), and based on Defendants’ actions to be

       proven at trial, Plaintiff is entitled to injunctive relief, damages for the irreparable harm that

       Plaintiff has sustained, and will sustain, as a result of Defendants’ unlawful and infringing

       actions as alleged herein, and all gains, profits and advantages obtained by Defendants as a result

       thereof, enhanced discretionary damages, as well as other remedies provided by 15 U.S.C. §§

       1116, 1117, and 1118, and reasonable attorneys’ fees and costs.

          C. Plaintiff’s False Designation of Origin, Passing Off & Unfair Competition Claim

          Pursuant to 15 U.S.C. § 1125(a), and based on Defendants’ wrongful conduct, Plaintiff is

       entitled to injunctive relief as well as monetary damages, including damages that Plaintiff has


                                                       19
            Case 1:18-cv-11648-PKC Document 76 Filed 03/31/20 Page 20 of 20



 sustained and will sustain as a result of Defendants’ illegal and infringing actions, and all gains,

 profits and advantages obtained by Defendants as a result thereof, enhanced discretionary

 damages and reasonable attorneys' fees and costs.

        D. Plaintiff’s Infringement of Federal Copyrights Claim
           Pursuant to 17 U.S.C. § 501(a), and based on Defendants’ unlawful and willful actions to

 be proven at trial, Plaintiff is entitled to injunctive relief, and either: (1) Plaintiff’s actual

 damages and Defendants’ profits and enhanced discretionary damages for willful copyright

 infringement, as well as reasonable attorneys’ fees and costs; or (2) statutory damages between

 $750 and $30,000 for each work infringed and if the infringement was willful, an award as much

 as $150,000 for each work willfully infringed.


VIII.      WITNESSES
        A. Plaintiff’s Witnesses

        Plaintiff intends to call Diane Reichenberger, Vice President of Mattel, Inc. as a witness at

 the trial of this action.

        B. Defendants’ Witnesses



 SO ORDERED.

 SIGNED this _____ day of ____________, 2020, at _______ __.m.
 New York, New York

                                                          _________________________________
                                                          HON. P. KEVIN CASTEL
                                                          UNITED STATES DISTRICT JUDGE




                                                     20
